DETAILED ACTION
Summary
Claims 1-8, and 10-20 are pending in the application. Claims 3, 4, 7-8,19, and 20 are rejected under 35 USC 112(a). Claims 3, 4, and 7-8 are rejected under 35 USC 112(b). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/10/2022 has been entered.

Claim Objections
Claims 5 and 7 objected to because of the following informalities:
Claim 5 recites “so as to be apply an inward force”. It should recite “so as to apply an inward force”.
Claim 7 recites “a portion of the flexible substrate on which the concave-holed portion is provided applies a side force”. It should recite “a portion of the flexible substrate, on which the concave-holed portion is provided, applies a side force”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 4, 7-8, and 19-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites “The ultrasonic probe according to claim 1, further comprising: a flexible substrate on which the concave holed-pad portion is provided.” This is not supported by the originally filed specification. Claim 1 recites “a bump electrode portion formed on a flexible substrate”. There are no embodiments disclosed in the specification where there is “a flexible substrate on which the pad portion is provided” and also “a bump electrode formed on the a flexible substrate”. Each embodiment has a flexible substrate with either “a bump electrode” or a “concave holed-pad portion”; there is embodiment that discloses either both the bump electrode or pad-portion are on the same flexible substrate or that there are two flexible substrates, one with a bump electrode the other with a concave holed-pad portion. Therefore, the claim lacks written description support.
Claim 4 recites “a flexible substrate on which the concave holed-pad portion or the bump electrode portion is provided”. This is not supported by the originally filed specification. Claim 4 recites “a bump electrode portion formed on a flexible substrate”. There are no embodiments disclosed in the specification where there is “a flexible substrate on which the concave holed-pad portion is provided” and also “a bump electrode formed on the a flexible substrate”. Each embodiment has a flexible substrate with either “a bump electrode” or a “concave holed-pad portion”; there is no embodiment that discloses either both the bump electrode or pad-portion are on the same flexible substrate or that there are two flexible substrates, one with a bump electrode the other with a concave holed-pad portion. Therefore, the claim lacks written description support.
Claim 19 recites “The ultrasonic probe according to claim 1, wherein the flexible substrate is a first flexible substrate; and the holed-pad is formed on a second flexible substrate that is pressed against the oscillator by a restoring force of the acoustic lens”. This is not taught by the originally filed specification. There are no embodiments disclosed in the specification where there is “a first flexible substrate” and also “concave holed-pad portion formed on a second flexible substrate”. Each embodiment has a flexible substrate with either “a bump electrode” or a “concave holed-pad portion”; there is no embodiment that discloses two flexible substrates, one with a bump electrode the other with a concave holed-pad portion. Therefore, the claim lacks written description support.
Claim 20 recites “The ultrasonic probe according to claim 1, wherein the oscillator is disposed between the base and the flexible substrate.” This is not reasonably taught by the originally filed specification. There is no embodiment where the oscillator (5) is between the base (2) and the flexible substrate (4a-43). The flexible substrate ends before it is over the oscillator, and while one of ordinary skill would recognize that the oscillator (5) is between (2) and (7), one of ordinary skill would not recognize that the oscillator is between (4a-43) and (2). Therefore the amendment is new matter.
All claims dependent from the above claims rejected under 35 USC 112(a) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 7-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “a flexible substrate” in line 2. It is not clear if this is referring to a “flexible substrate” set forth in claim 1, or if this is setting forth a new flexible substrate. Clarification is required. For the purposes of examination, the latter definition will be used.
Claim 4 recites “a flexible substrate” in line 13. It is not clear if this is referring to a “flexible substrate” set forth in line 6, or if this is setting forth a new flexible substrate. Clarification is required. For the purposes of examination, the latter definition will be used.
All claims dependent from the above claims rejected under 35 USC 112(b) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 5/10/2022, with respect to claims 1-8, and 10-20 have been fully considered and are persuasive.  The rejection of claims 1-8, and 10-20 under 35 USC 103 has been withdrawn. 

Allowable Subject Matter
Claims 1, 2, 5-6, 10-18 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Applicant’s arguments filed 5/10/2022 regarding the rejection under 35 USC 103 have been fully considered, and are persuasive. Neither Sano nor Tanaka reasonably suggest “a bump electrode portion formed on a flexible substrate and not provided on a side of the base on which the oscillator is provide” or “a concave holed-pad portion engaging directly with the bump electrode portion by receiving the bump electrode within the concave holed-pad portion”. These limitations, in combination with the other limitations, are not reasonably taught by the prior art without the benefit of improper hindsight. Claim 1 is allowable over the prior art. Claim 2 recites similar limitations, and would be allowable for similar reasons. Dependent claims 5-6, and 10-18 necessarily contain all the limitations of the allowable independent claim, and would be allowable for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613. The examiner can normally be reached Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN D MATTSON/Primary Examiner, Art Unit 3793